PER CURIAM.
The appellant, Richard Beier, appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We determine that only one of the appellant’s claims has merit. Beier has made a facially sufficient claim that his plea was involuntary based upon misinformation from his attorney.
This court ruled in Hoch v. State, 679 So.2d 847 (Fla. 2d DCA 1996), that a broad question placed* to the defendant regarding promises made to him would not foreclose postconviction relief founded upon misinformation by the defendant’s attorney. We remand for the trial court to determine whether Beier’s plea was involuntary due to his attorney’s misrepresentations about how much time Beier would actually serve in prison.
Appellant must seek review of any subsequent order of the trial court within thirty days.
Affirmed in part, reversed in part, and remanded for further proceedings.
RYDER, A.C.J., and SCHOONOVER and WHATLEY, JJ., concur.